Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
The abstract of the disclosure is objected to because of the language of “A non-transitory machine readable storage medium having a machine readable program stored therein, wherein the machine readable program…” See MPEP 608.01 (b) (C) for detail. Correction is required. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Objections
Claims 1, 11 and 16-18 are objected to because of the following informalities: 
Claims 1 and 17-18 recite “a method of modeling a many particle system” and “solving at least a system of the many particle system”. This limitation “at least a system of the many system” is confusing. Examiner proposed to amend the limitation as “solving .
  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a computer-readable medium. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture. 

Step 2A Prong One
Claim 1 recites 
“determining a compensation function, wherein the compensation function compensates errors introduced by an approximation of at least one of a plurality of interaction equations applied on the plurality of interaction equations, wherein the plurality of interaction equations comprises the approximation; (mathematical concept)
solving at least a system of the many particle system without the plurality of interaction equations to extract an uncompensated solution of the many particle system; (mathematical concept)
and solving the many particle system with the plurality of interaction equations by a first iteration to extract a plurality of observables in the many particle system, wherein the first iteration comprises: (mathematical concept)
solving the plurality of interaction equations depending on a preceding solution of the many particle system to extract an uncompensated solution of the plurality of interaction equations; (mathematical concept)
applying the compensation function on the uncompensated solution of the plurality of interaction equations to extract a compensated solution of the plurality of interaction equations; (mathematical concept)

comparing the preceding solution of the many particle system with the amended solution of the many particle system to determine a variation between the preceding solution of the many particle system and the amended solution of the many particle system; (mental process)
and comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system; (mental process)
modeling the many particle system based on the plurality of observables, (insignificant extra-solution activity)
wherein the plurality of observables comprises at least one of charge density, particle density, heat density, spin density, color charge density, chirality density, current density, particle current density, heat current density, spin current density, density of states, or chirality current density. (mental process)
The claimed concept is a method of comparing the result of the calculation based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
i.e., as a general means of simple application) without additional information, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “a non-transitory machine readable storage medium having a machine readable program stored therein, wherein the machine readable program, when executed on a processing system”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0051-0057] Fig. 3 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.



Claim 3. The method of claim 1, wherein the variation is above or equal to the user defined convergence criteria, the method comprising: 
calculating the many particle system with the plurality of interaction equations by a subsequent iteration to extract the plurality of observables in the many particle system. (mathematical concept)

Claim 4. The method of claim 3, wherein the subsequent iteration ranges from 1 to 30. (mathematical concept)

Claim 5. The method of claim 3, wherein the subsequent iteration is carried out until the variation is below the user defined convergence criteria.  (mental process)

Claim 6. The method of claim 1, wherein the determining a compensation function comprises: 
determining an aspect of the plurality of interaction equations, wherein each interaction equation of the plurality of interaction equations comprises a plurality of aspects; (mental process)
determining the aspect of a plurality of pristine interaction equations, wherein each pristine interaction equation of the plurality of pristine interaction equations comprises a plurality of aspects; (mental process)


Claim 7. The method of claim 6, wherein the each pristine interaction equation of the plurality of pristine interaction equations comprises an interaction equation without the approximation. (mathematical concept)

Claim 8. The method of claim 6, wherein the comparing the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations to extract the compensation function comprises at least one of: (mathematical concept)
dividing the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations to extract the compensation function; 
adding the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations to extract the compensation function; 
subtracting the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations to extract the compensation function; and 
multiplying the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations to extract the compensation function.  

Claim 9. The method of claim 1, wherein the aspect comprises at least one of interaction strength, interaction frequency, interaction shape, interaction range, interaction results, interaction rate, or interaction phase space. (mental process)

Claim 10. The method of claim 1, wherein the approximation comprises at least one of interaction strength, interaction frequency, interaction shape, interaction range, interaction results, interaction rate, or interaction phase space. (mathematical concept)

11. The method of claim 1, wherein the solving the at least the system of the many particle system without the plurality of interaction equations to extract the uncompensated solution of the many particle system comprises at least one of: (mathematical concept)
solving using non-equilibrium Green's method; 
solving using Boltzmann transport method; solving using a density matrix method; solving using a master equation method; solving using a quantum Monte Carlo method; or solving using a Wigner function method.  

Claim 12. The method of claim 1, wherein the many particle system comprises at least one of electrons, photons, protons, spinons, skyrmions, polarons, polaritons, atoms, Cooper pairs, Bloch waves, magnons, plasmons, anyons, Fermions, Bosons, mesons, or Baryons. (mental process)

Claim 13. The method of claim 1, wherein the solving the many particle system with the plurality of interaction equations by the first iteration to extract the plurality of observables in the many particle system comprises at least one of: (mathematical concept)

solving using a density matrix method; solving using a master equation method;  
solving using a quantum Monte Carlo method; or solving using a Wigner function method.  

Claim 14. The method of claim 1, wherein the solving the plurality of interaction equations depending on the preceding solution of the many particle system to extract the uncompensated solution of the plurality of interaction equations comprises at least one of: (mathematical concept)
solving using non-equilibrium Green's method; 
solving using Boltzmann transport method; solving using a density matrix method; solving using a master equation method; solving using a quantum Monte Carlo method; or solving using a Wigner function method.  

Claim 15. The method of claim 1, wherein the applying the compensation function on the uncompensated solution of the plurality of interaction equations to extract the compensated solution of the plurality of interaction equations comprises at least one of: 
(mathematical concept)
multiplying the compensation function with at least one interaction equation of the plurality of interaction equations; 

adding the compensation function with at least one interaction equation of the plurality of interaction equations.  

Claim 16. The method of claim 1, wherein the solving the at least the system of the many particle system with the preceding compensated solution of the plurality of interaction equations to extract the amended solution of the many particle system comprises at least one of: (mathematical concept)
solving using non-equilibrium Green's method; 
solving using Boltzmann transport method; solving using a density matrix method; solving using a master equation method; 
solving using a quantum Monte Carlo method; or solving using a Wigner function method.  

Same conclusion for independent claims 17-18. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-18 are not patent eligible.
Allowable Subject Matter
Claims 1 and 17-18 are objected and would be allowable over prior arts if rewritten to overcome the rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Tillmann Cristoph Kubis (NPL: Thesis Quantum transport in semiconductor nanostructures, 2009) teaches a method of approximations that are typically applied in the area of nonequilibrium Green’s functions formalism (NEGF). This method compare the approximate results with results of exact calculations and analyze their physical impact in detail. One of the simplest transport problems of envelope function theory, i.e. transport of electrons in a single conduction band in the effective mass approximation is discussed. This simple system also allows for comparably exact solutions of the nonequilibrium Green's functions, which is an important prerequisite to unambiguously analyze the applicability and the physical impact of the approximations given above. See Chapter 3, 4 and 6.
Liu et al (US 20180144076 A1) teaches a NEGF module runs electron transport simulations and compares the results against benchmark results. The comparison is used to feedback into the DFT module, to strike a good balance between the computational efficiency and precision. By comparing against benchmark results and/or experimental calibrations of example systems, the NEGF module can work jointly with the lower-level DFT module, to determine the optimum matrix size to represent the target system. By using this optimum matrix 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 17-18:
wherein the first iteration comprises: 
solving the plurality of interaction equations depending on a preceding solution of the many particle system to extract an uncompensated solution of the plurality of interaction equations; 
applying the compensation function on the uncompensated solution of the plurality of interaction equations to extract a compensated solution of the plurality of interaction equations; and 
solving the at least the system of the many particle system with a preceding compensated solution of the plurality of interaction equations to extract an amended solution of the many particle system; 
comparing the preceding solution of the many particle system with the amended solution of the many particle system to determine a variation between the preceding solution of the many particle system and the amended solution of the many particle system; and  
comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system; 
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129